Citation Nr: 1215227	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO. 06-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
    
S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a March 2007 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In a November 2007 Board decision, the Board reopened the previously denied claim for service connection for bilateral plant fasciitis, and remanded the reopened claim for further development and adjudication.

As was noted in correspondence from Veterans of Foreign Wars of the United States (VFW) received in March 2012, VFW moved to withdraw its representation of the Veteran in October 2010. Based on its showing of good cause, the Board accepted VFWs motion in February 2011. In April 2011, the Board issued the Veteran a letter affording him the opportunity to obtain another representative, but he has not done so.

The matter on appeal was remanded by the Board to the RO or Washington, D.C., Appeals Management Center (AMC) in November 2007, June 2009, and July 2011.


FINDING OF FACT

Although the Veteran was diagnosed as having plantar fasciitis during active service, the preponderance of the competent medical evidence indicates that the Veteran has not experienced plantar fasciitis at any time from January 2005 forward.



CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the preponderance of the competent medical evidence shows that the Veteran has not experienced plantar fasciitis at any time from the date of the current claim for service connection, January 26, 2005, forward. As result, the Board denies the Veteran's claim for service connection for plantar fasciitis. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

December 2005 and December 2007 VCAA letters explained the evidence necessary to substantiate the claim for service connection for bilateral plantar fasciitis. These letters also informed the Veteran of her and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the December 2007 VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although not all required VCAA notice was not completed prior to the initial adjudication, the claim has been readjudicated thereafter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
  
With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. The Board has also reviewed claims file for references to additional relevant treatment reports not of record for the time period at issue, but has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See 38 U.S.C.A. § 5103A(a)-(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board remanded this matter to the RO/AMC in July 2011 for a supplemental medical opinion. As will be discussed below, the written supplemental medical opinion, received in August 2011, reflects an accurate and complete review of the claims file, and an accurate understanding of the Veteran's medical history from active service forward. The examiner's conclusions are well-reasoned and supported by citation to pertinent medical evidence. The Board finds that the medical opinion is adequate for adjudication of the matter on appeal, and that the RO/AMC has complied with the Board's July 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.




Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

At the Veteran's August 1984 service entrance examination, clinical evaluation of the feet was normal.

A May 1986 service treatment record indicates that the Veteran complained of right foot pain for the past four days. There had been no trauma. On examination, there was no edema, there was full range of motion, and there was no pes planus. However, the plantar surface was tender. The diagnosis was plantar fasciitis. She was treated with heels lifts, Motrin, rest for one week (no marching or physical training), and ice twice a day.

One day later the Veteran was seen for pain when pressure was applied to the bottom of the foot to the ankle. She stated she could hardly walk. She was unable to drive because of the injury to her foot. The diagnosis was right foot injury. She was continued on physical profile with crutches for walking. She was not to walk or bear weight on her right foot.

Six days later in May 1986, the symptoms and treatment continued. The diagnosis was plantar fasciitis. She was to return to care in five days. However, follow-up treatment is not reflected in the service treatment records.

In October 1986 the Veteran was seen for a foreign body in the plantar aspect of her left foot, which was becoming symptomatic. The diagnoses were mild left ankle sprain; and a needle in the plantar aspect of the left foot, asymptomatic, old. An X-ray showed a 24 mm segment of a needle in the soft tissues on the plantar aspect of the foot distal to the proximal end of the fourth metatarsal. A consulting orthopedist wrote that he "would not dream of trying to remove this foreign body."

In June 1987, the Veteran was seen for a painful right great toe, with no history of trauma. X-rays of the right foot were normal, including the bones, joints, and adjacent soft tissue. The diagnosis from a treating clinician was chronic soft tissue injury.

At a December 1987 service separation physical (although the Veteran served for over four more years), clinical evaluation of the feet was normal. She indicated a past history of left foot trouble, but indicated she had no problem at the time of examination. The lower extremities and the Veteran's physical stamina were profiled as "1," indicating a high level of physical fitness. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In May 1988, the Veteran was seen for right foot pain for the past five days. X-rays of the right foot for bones, joints, and adjacent soft tissues were normal. 

In June 1989, the Veteran began to experience an increase in pain in her left foot and an increase in swelling. The diagnosis was foreign body in the left foot. There was tenderness elicited on palpitation of the medial and central band of the plantar fascia of the left foot, without swelling or erythema. She was scheduled for surgery to remove the foreign body from her left foot.

In July 1989, the Veteran underwent surgery to remove the needle from her left foot.

In August 1989 the Veteran was seen for tenderness elicited on palpation of the incision of the left foot. The diagnosis was status post excision of pin in the left foot with possible nerve entrapment. The Veteran received physical therapy of the left foot, including ultrasound, in August, September, and October of 1989, and treatment by a T.E.N.S. unit in October 1989 and November 1989. 

When seen in January 1990 by a podiatrist, tenderness was elicited in the left foot on palpations to the central and lateral band of the plantar fascia. No tenderness was elicited on palpations of the incision of the left foot. The diagnosis was plantar fasciitis of the left foot. The Veteran was prescribed orthotics. 

In August 1990 the Veteran was seen in the podiatry clinic for a history of arch pain for the past 1 1/2 years. The diagnosis was "plantar fascia." She received a temporary profile for arch pain of the feet in August 1990. 

In December 1990 the Veteran was seen for pain to the lateral aspect of the left foot. There was slight elevation of the lateral aspect of the foot with possible growth of an infection beneath. She was also treated for left ring finger symptoms. The treatment record is not clear with respect to treatment and diagnosis for the finger as opposed to the foot. It appears she may have been treated with medications for infections to both.

In March 1992 the Veteran was seen for left foot pain. The diagnosis was plantar wart of the left foot, for which she was provided medication.
 
In April 1992, the Veteran declined to undergo a service separation examination. As noted above, she separated from active service in May 1992.

At VA treatment in November 1998 the Veteran was seen for a left foot strain. She described pain on the bottom of her foot. X-rays showed no boney abnormality, but also showed a 2mm metallic fragment in the soft plantar tissues to the base of the 4th and 5th metatarsals. (This was presumably a small section of the needle most of which was removed from her foot during active service.) The treating clinician's diagnosis was foot strain. The Veteran was noted to be wearing tennis shoes that were too small for her. The treatment plan was for the Veteran to bring her shoes to her next appointment and for her to consider shoe alterations and supports.

In May 1999 the Veteran underwent a VA cheilectomy of the first metatarsal as a surgical remedy to a left hallux limitus.

At a VA examination in May 1999 the Veteran was found to have a foreign body located in her left foot, at the base of the fourth metatarsal and with associated discomfort.

In August 2004 the Veteran was seen by a private clinician for multiple conditions.  She was noted by history to experience left foot pain as result of an old injury in the military. Her left foot was noted to burn and hurt and she was noted to have had part of a sewing needle in her foot and a bunion while in the military. The current impressions of the treatment provider were a urinary tract infection, knee pain, and ankle pain.

The RO received the Veteran's current claim for service connection for bilateral plantar fasciitis on January 26, 2005.

At private treatment in April 2005, the Veteran was diagnosed as having mechanical left foot pain. The treatment plan was for her to receive a total contact ankle-foot orthosis. 

At a VA examination of the feet in July 2005, the Veteran was diagnosed as having nondisfiguring scars of the left foot, as a residual of open exploration and removal of an imbedded needle, and a nondisfiguring scar on the left great toe as a residual of a bunionectomy. A separate section of the examination report diagnosed the Veteran as having "left foot pain." Physical findings on examination included apprehension, guarding and grimacing on palpation of the left foot. Walking and standing was done without the plastic foot support and shoes. The Veteran could not support her full weight on her left foot. She limped when walking. She could not stand on her left toes or heel. The measurements of the feet and ankles were symmetrical. Testing for muscle strength was limited due to guarding due to reported pain in the left foot and toes. Micro-filament testing was diminished in the plantar side of the left foot, for example the great toe and heel. Sensitivity was present in the other toes, the arch and the dorsal side of the left foot. X-rays showed a defect in the distal first metatarsal medially from an old bunionectomy procedure. There was no soft tissue swelling. There was no fracture or dislocation. There was no acute osseous abnormality identified. Soft tissues were unremarkable. The left foot was otherwise normal. X-rays of the right foot were normal.

In November 2005 a VA treatment provider diagnosed the Veteran as having pes planus bilaterally with severe plantar fasciitis on the left. Aggressive palpation at the insertion of the plantar fascia of the left foot was found to elicit significant pain.

In January 2006 the VA prescribed for the Veteran a below-the-knee cast of the left foot in light of continuing complaints of left foot pain. The diagnoses were pes planus bilaterally with Morton's neuroma, left foot third and fourth interspace; and status post left foot bunionectomy in 1996.

A July 2007 X-ray of the left foot showed minimal hallux valgus deformity with some sclerosis of the articular surfaces of the first metatarsal phalangeal joint. Otherwise, the left foot was normal.

In August 2007 the Veteran underwent surgery for bone spurs and a painful nerve. The surgery involved removal of bone spurs and nerve tissue in the left foot. 

September 2007 pathology diagnoses from tissue from the Veteran's left foot included results from three biopsies. The impression for biopsy #1, from soft tissue at a site not specified, was benign bone, cartilage, ligamentous and skeletal muscle, and fibrofatty connective tissue with sparse small nerve identified showing perineural fibrosis; and patchy degenerative skeletal muscle change without inflammation. The impression for biopsy #2, from the fourth metatarsal, was benign bone, cartilage, and ligamentous tissue, negative for inflammation and tumor. The impression from biopsy #3, at the fifth metatarsal, was benign bone, cartilage, and ligamentous tissue, negative for inflammation and tumor. 

At March 2008 VA podiatry treatment, the treating clinician's' assessment was status post removal of painful bone spur, fourth interspace, and neuroma, with no complication; and painful left medial ankle with during range of motion testing (no lower extremity edema noted today; patient does wear lace-up type brace but states that she does not wear it all the time).

At a VA examination in November 2008, the examiner noted the Veteran to have tightness of the plantar fascia. The examiner took a detailed history form the Veteran and reviewed the claims file. Physical examination and X-rays revealed a nice arch on both feet, without flatfoot on either foot. The examiner found that the Veteran's history of a needle in her foot was not creating any current problems. The examiner opined that the Veteran had pain due to tightness of the tendon of the ankle joint and the plantar fascia.

At a VA examination in October 2009, the same examiner who conducted the November 2008 VA examination opined that the Veteran did not present with plantar fasciitis. The examiner recounted the Veteran's histories of surgery on her left foot on the left fourth and fifth toes in August 2008 and also in April 2009, and a diagnosis of stress fracture of toe and thus use of a Cam walker for the past five weeks. X-rays at the VA examination did not show a stress fracture. She had pain on the left heel and the toe on examination. After reviewing the claims file, conducting a detailed examination of the Veteran, and taking her history and complaints, the examiner opined that the Veteran did not have plantar fasciitis but instead had a left foot Achilles tendonitis. The Veteran's arch was noted to be normal  and there was no abnormality of X-ray. The Veteran described the right foot as totally asymptomatic, with no plantar fasciitis or Achilles tendonitis. The diagnosis of left foot Achilles tendonitis was supported by physical findings at the examination of mild swelling at the insertion of the Achilles tendon and pain on pressure on the medial and lateral side of the insertion of the Achilles tendon. The  diagnosis of left foot Achilles tendonitis is therefore competent medical evidence of high probative value. 

The examiner supported the diagnosis of no plantar fasciitis with physical findings of no pain at the level of the planter fascia or at the left of the toe on pressure; this impression is therefore competent medical evidence of high probative value. 

The examiner opined that the left foot Achilles tendonitis was not related to service, because too much time had elapsed from the time of active service until she started to complain about the pain. In an addendum opinion, the examiner opined that the Veteran did not present any pathology on the right foot, but did have Achilles tendonitis on the left, which was not related to active duty service as she had been asymptomatic for many years from active duty to the onset of her symptoms post-military.

In August 2011 the examiner who conducted the November 2008 and October 2009 VA examinations indicated that the Veteran had symptoms of the plantar fascia during active service, as indicated in service treatment records dated in May 1986, January 1990 and August 1990. The VA examiner noted the Veteran's history of pain in the left foot due to a foreign body (a needle stuck in the foot) causing inflammation, which was removed by surgical intervention in 1987. The examiner recounted the post-service December 1998 medical records in which plantar fasciitis was suspected and the Veteran was given not a brace for plantar fasciitis, but rather a brace for ankle protection. The examiner noted that this provider was a foot and ankle orthopedic specialist. The examiner further recounted that a July 2007 VA examination the Veteran was diagnosed as having plantar neuritis, which is a nerve disorder treated by surgical excision of the nerve. 

The VA examiner accurately noted that in November 2005 the Veteran was diagnosed by a VA treatment provider as having severe plantar fasciitis on the left, which the August 2011 VA examiner opined was in fact an Achilles tendonitis. While the November 2005 treatment provider found that the Veteran had pes planus, the other VA treatment providers and examiners during this time frame found no pes planus. Thus, the August 2011 VA examiner's physician findings are more consistent with the findings of other clinicians.  As the August 2011 VA examiner's diagnosis is based on review of the Veteran's history and clinical examination of the Veteran's left foot on two prior occasions, and is supported by physical findings consistent with those of other clinicians and adequate reasoning, the August 2011 VA examiner's opinion as to the proper diagnosis of left Achilles tendonitis rather than left plantar fasciitis is of a greater probative value and weight. 

The examiner further noted the November 2008 VA examination at which pain due to tightness of the plantar fascia was noted, which the examiner opined represented confusion between Achilles tendonitis and plantar fasciitis. The examiner asserted that he or she had reviewed the claims file, including his or her previous VA examination reports, and was now convinced that the problem with the left foot was Achilles tendonitis and not plantar fasciitis. The examiner opined that because of the length of time without symptoms after service there was no medical link between active service and the left foot Achilles tendonitis. The examiner further recounted that during the intervening years the Veteran had a bunionectomy of the big toe on the left and spur excision of the little toe and excision of nerve between the 3rd and 4th toes. The examiner further supported the conclusions by noting that no mention was made through all of these procedures with regard to plantar fasciitis, further substantiating the diagnosis of Achilles tendonitis over plantar fasciitis.

The Board finds the August 2011 opinion of a VA reviewing physician who had previously conducted VA examinations of the Veteran's feet to be competent medical opinion evidence that is consistent with and supported by reference to the evidence in the claims file. The opinion is well-reasoned in its explanations for differences in opinion with diagnoses of other clinicians as reflected in the claims file. The reasoning that no mention or finding of plantar fasciitis was made through many procedures, and that the conditions of the foot for which the Veteran has been treated in recent years (at least from January 2005 forward) are conditions that occurred after an extended period after service without symptoms is persuasive. The examiner's opinion that the Veteran does not have right or left plantar fasciitis, and did not experience symptoms of currently diagnosed left Achilles tendonitis until many years after service is well-reasoned and supported by the medical evidence of record, and is therefore of a high probative weight.

The Board notes that characterization of a Veteran's claim is generally based on the reasonable expectations of the claimant, rather than limited to a narrowly construed medical diagnosis. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The procedural history of this case is unusual, however, in that this is not a case where the Board has denied a claim based on only a narrow diagnosis (plantar fasciitis), thus excluding other possible pathologies not claimed by the Veteran. Rather, in adjudicating the current appeal the Board has in recent years denied service connection for other claimed or diagnosed pathologies during the pendency of this appeal. 

Specifically, in July 2011 the Board denied service connection for a left foot bunionectomy, claimed as secondary to service-connected post-operative scar of the left foot, and in June 2009, the Board denied service connection for bilateral pes planus. Additionally, in November 2007, the Board granted an increased rating from zero to ten percent for a service connected surgical scar of the left foot that was found to be superficial and painful on examination. These decisions of the Board are final and the matters are no longer within the Board's jurisdiction. See 38 U.S.C.A. §§ 7104, 7105. The sole claim remaining on appeal, therefore, is entitlement to service connection for bilateral plantar fasciitis. To the extent the Veteran's left foot symptoms claimed as plant fasciitis actually constitute symptoms of Achilles tendonitis, the preponderance of the evidence is against the claim based on the VA examiner's competent and probative opinion that the Veteran's current left foot Achilles tendonitis is not related to service and that she did not experience symptoms of Achilles tendonitis for many years after discharge from service. 

Although the Veteran was diagnosed as having plantar fasciitis during active service, the preponderance of the evidence shows that the Veteran has not experienced plantar fasciitis of either foot from the date of claim, January 26, 2005, forward, and that the symptoms of current left Achilles tendonitis did not begin until many years after service and are not related to service. Thus, the benefit of the doubt is not for application in resolution of these necessary elements for the Veteran's currently appealed claim for service connection. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the Veteran's appeal for service connection for bilateral plantar fasciitis is denied.




ORDER

Service connection for bilateral plantar fasciitis is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


